Citation Nr: 0022874
Decision Date: 08/28/00	Archive Date: 11/03/00

Citation Nr: 0022874	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  00-12 771	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from a rating decision of March 22, 2000, 
which granted separate 30 percent ratings for right 
trenchfoot and left trenchfoot, resulting in an increase of 
the veteran's combined rating from 40 percent to 60 percent 
effective January 12, 1998.




ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel






VACATUR

The veteran had active military service from December 1942 to 
November 1945.  

The claimant in the present case is an attorney who was 
retained by the veteran on April 13, 1998.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  This matter was initially before the Board on 
August 15, 2000.  At that time, the Board determined that 
eligibility for payment directly by VA to the attorney for 
services rendered before the VA was established, and that the 
attorney should be paid 20 percent of past-due benefits 
awarded the veteran pursuant to the RO's March 2000 grant of 
separate 30 percent ratings for right trenchfoot and left 
trenchfoot, resulting in an increase of the veteran's 
combined rating from 40 percent to 60 percent, for the period 
from February 1, 1998, through March 22, 2000. 

The United States Court of Appeals for Veterans Claims 
(Court) issued a decision on August 14, 2000 (one day before 
the Board's August 15 decision) which held that the Board did 
not have original jurisdiction to decide eligibility for 
direct payment of a withheld contingency fee under 38 
U.S.C.A. § 5904(d).  Scates v. Gober, No. 97-875 (U. S. Vet. 
App. 
Aug. 14, 2000) (en banc).

VA regulations provide that a decision may be vacated by the 
Board on the Board's own motion. 38 C.F.R.  20.904(a) (1999).    
Because the Board assumed original jurisdiction in its August 
15, 2000, decision pursuant to 38 U.S.C.A. § 5904 (d), and 
the Court held the previous day that the Board can not assume 
such original jurisdicion, the Board hereby vacates its 
August 15, 2000, decision.

In view of the Board's order vacating its August 15, 2000, 
decision, the question of whether the attorney is eligible 
for payment of attorney fees resulting from the RO's March 
2000 grant of separate 30 percent ratings for right 
trenchfoot and left trenchfoot, resulting in an increase of 
the veteran's combined rating from 40 percent to 60 percent, 
will be reviewed in a separate decision, taking into account 
the question of jurisdiction raised by the Court's holding in 
Scates v. Gober, No. 97-875 (U.S. Vet. App. Aug. 14, 2000).  
The decision will be entered as if the August 15, 2000, 
decision by the Board had never been issued.  






		
	G. H. Shufelt 
Member, Board of Veterans' Appeals

Under 38 U.S.C.A.  7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known and the United 
States Court of Veterans Appeals prior to March 1, 1999). 
This order does not constitute a decision of the Board on the 
merits of your appeal. 38 C.F.R.  20.1100(b) (1999).







Citation Nr: 0021596	
Decision Date: 08/15/00    Archive Date: 08/23/00

DOCKET NO.  00-12 771	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees from past-due 
benefits, resulting from a rating decision of March 22, 2000, 
which granted separate 30 percent ratings for right 
trenchfoot and left trenchfoot, resulting in an increase of 
the veteran's combined rating from 40 percent to 60 percent 
effective January 12, 1998.


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel









INTRODUCTION

The veteran had active military service from December 1942 to 
November 1945.

This matter relating to attorney fees is before the Board of 
Veterans' Appeals (Board) following proceedings at the 
Roanoke, Virginia, Regional Office (RO) of the Department of 
Veterans Affairs (VA) relating to claims by the veteran for 
VA benefits.  

The claimant in the present case is an attorney who was 
retained by the veteran on April 13, 1998.

The RO notified both the veteran and his attorney by letter 
on May 23, 2000, that the case was being transferred to the 
Board for a determination concerning the attorney's 
eligibility for payment of attorney fees from past-due 
benefits.  They were advised that any additional evidence or 
argument should be submitted to the Board within 30 days.  No 
response was received from the veteran or his attorney.  


FINDINGS OF FACT

1.  An initial Board decision on December 18, 1997, denied 
the veteran's claim for an increased rating for bilateral 
trenchfoot from 30 percent.  

2.  The original notice of disagreement for this claim was 
received on or after November 18, 1988.

3.  The claimant, R. W. R., was retained in April 1998. 

4.  A fee agreement signed by the parties in April 1998 
provides for direct VA payment to the claimant of a 
contingency fee consisting of 20 percent of past-due benefits 
awarded to the veteran. 

5.  By a March 22, 2000, rating decision, the RO granted the 
veteran entitlement to separate 30 percent ratings for right 
trenchfoot and left trenchfoot, resulting in an increased 
combined rating from 40 percent to 60 percent, effective 
January 12, 1998.  

6  The claimant rendered legal services involving the 
veteran's VA claim for an increased rating for bilateral 
trenchfoot.  

7.  Past-due benefits are available to the veteran as a 
result of a March 22, 2000, RO decision, which granted 
separate 30 percent ratings for right trenchfoot and left 
trenchfoot, resulting in an increased combined rating from 40 
percent to 60 percent, effective January 12, 1998.   


CONCLUSIONS OF LAW

1.  The criteria for a valid fee agreement between the 
attorney R. W. R. and the veteran as to VA representation 
have been met with respect to the veteran's claim for an 
increased rating for bilateral trenchfoot from 30 percent.  
38 U.S.C.A. § 5904(c)(1) (West 1991 & Supp. 1999); 38 C.F.R. 
§ § 20.602, 20.603 (a), 20.609(c) (1999).

2.  The fee specified in the agreement as being payable 
directly to the claimant in the amount of 20 percent of past-
due benefits awarded to the veteran is presumed to be 
reasonable and may be paid from past-due benefits created by 
the RO's assignment of separate 30 percent ratings for right 
trenchfoot and left trenchfoot, resulting in an increased 
combined rating from 40 percent to 60 percent.   38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999); 38 C.F.R. § 20.609(f)(h) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Judicial Review Act (VJRA, Public Law 100-687, 
102 Stat. 4105 (1988)) allows VA claimants to enter into 
agreements with attorneys and agents for the payment of fees 
for services in representing them in VA proceedings, provided 
that the fees are neither "unreasonable" nor "excessive."  
Before enactment of the VJRA, the fees which could lawfully 
be charged by attorneys and accredited agents in VA 
proceedings had been limited to $10 since the 1860's.  See 
Walters v. National Association of Radiation Survivors, 473 
U.S. 305 (1985).  A fee may now be charged if, and only if, 
the following conditions are met:  

(1) A final decision must have been 
promulgated by the Board with respect to 
the issue, or issues, involved.  Fees may 
neither be charged, allowed, nor paid for 
services provided before the date on 
which the Board first makes a final 
decision on the case.  38 U.S.C.A. 
§ 5904(c)(1) (West 1991 & Supp. 1999); 
38 C.F.R. § 20.609(c)(1) (1999).  

(2) The Notice of Disagreement which 
preceded the Board decision with respect 
to the issue, or issues, involved must 
have been received by the RO on or after 
November 18, 1988.  VJRA § 403, 102 Stat. 
4122; 38 C.F.R. § 20.609 (c) (2) (1999).  

(3) The attorney at law or agent must 
have been retained not later than one 
year following the date on which the 
decision of the Board with respect to the 
issue, or issues, involved was 
promulgated.  38 U.S.C.A. § 5904(c)(1) 
(West 1991 & Supp. 1999); 38 C.F.R. 
§ 20.609(c)(3) (1999).


Eligibility to receive attorney fees stemming from past-due 
benefits as a result of the RO's March 22, 2000, decision.

On December 18, 1997, the Board denied the veteran's claim 
for an increased rating for bilateral trenchfoot from 30 
percent.  The notice of disagreement which preceded the Board 
decision was received by the RO after November 18, 1988.  The 
claimant, R. W. R., was retained in April 1998, or within one 
year after the December 1997 Board decision.  Therefore, the 
three statutory and regulatory criteria necessary for the 
attorney to charge a fee for his services have been met 
regarding the claim for an increased rating for bilateral 
trenchfoot from 30 percent.  38 U.S.C.A. § 5904(c)(1) (West 
1991 & Supp. 1999); 38 C.F.R. § 20.609(c) (1999).  

The law specifies that the total fee payable to an attorney 
may not exceed 20 percent of the total amount of any past-due 
benefits awarded in the veteran's claim.  38 U.S.C.A. 
§ 5904(d) (West 1991 & Supp. 1999).  Fees totaling no more 
than 20 percent of any past-due amounts are presumed to be 
reasonable.  38 C.F.R. § 20.609(f) (1999).  The attorney fee 
agreement executed between the parties in April 1998 provides 
for direct VA payment to the claimant of a contingency fee 
consisting of 20 percent of past-due benefits awarded to the 
veteran, but no more.  Therefore the attorney fee agreement 
satisfies the criteria pursuant to 38 U.S.C.A. § 5904 (d) and 
38 C.F.R. § 20.609 (f).  

The claimant appealed the veteran's claim to the United 
States Court of Appeals for Veterans Claims (Court), and in 
November 1998, the Court issued an order which vacated and 
remanded the Board's decision regarding the denial of the 
increased rating for bilateral trenchfoot from 30 percent.  
The Board thereafter remanded the veteran's claim.  

After the Board's remand, on March 22, 2000, the RO granted 
separate 30 percent ratings for right trenchfoot and left 
trenchfoot.  This resulted in an increase in the veteran's 
combined disability rating from 40 percent to 60 percent, 
effective January 12, 1998.

Thus, attorney fees are payable from past-due benefits 
stemming from such award increasing the combined rating from 
40 percent to 60 percent.  

Attorney fees are payable for past-due benefits stemming from 
the grant of separate 30 percent ratings for right trenchfoot 
and left trenchfoot effective January 12, 1998.  The evidence 
shows that the attorney performed work on the veteran's 
increased rating claim after the December 1997 Board 
decision.  


Calculation of past-due compensation payable to the 
appellant.

In preparation for referral of the attorney fee entitlement 
issue to the Board, the RO made preliminary calculations of 
the dollar amount of past-due compensation payable to the 
appellant and of the portion potentially payable to the 
attorney.  These figures were furnished to the parties in a 
May 23, 2000, notification letter.  As described below, the 
amount payable as attorney fees following the March 22, 2000, 
RO decision will have to be revised.  

The period of past-due benefits stems from the grant of 
separate 30 percent ratings for right trenchfoot and left 
trenchfoot, which increased the veteran's combined rating 
from 40 percent to 60 percent.  Since the granting of an 
increased combined rating from 40 percent to 60 percent was 
made effective from January 12, 1998, compensation based on 
this rating is payable to the appellant from February 1, 
1998, which is the first day of the following month, as 
provided in 38 U.S.C.A. § 5111 (West 1991).  In its 
calculation of past-due benefits, the RO correctly chose 
February 1, 1998, as the effective date of the increase in 
benefits.  

Calculation by the RO of the amount of past-due benefits must 
also comply with the provisions of 38 C.F.R. § 20.609(h)(3) 
(1999), which states that the termination date of the period 
of past-due benefits for attorney fee purposes is the date of 
the award, not the last day of the month of the award.  In 
this instance, the RO rating action granting entitlement to 
an increased combined rating from 40 percent to 60 percent 
took place on March 22, 2000.

As the date of the award was March 22, 2000, the termination 
date of the period of past-due benefits for attorney fee 
purposes will be March 22, 2000.  As the RO chose April 30, 
2000, as the termination date of the period of past-due 
benefits for attorney fee purposes, the RO should recalculate 
the figures accordingly to reflect the fact that the correct 
termination date is March 22, 2000.  Therefore, under the 
regulation, the past-due benefits must be calculated on the 
basis of the period from February 1, 1998, through March 22, 
2000.  


ORDER

Eligibility for payment of attorney fees for services 
rendered before the VA is established.  The attorney should 
be paid 20 percent of past-due benefits awarded the veteran 
pursuant to the RO's March 2000 grant of separate 30 percent 
ratings for right trenchfoot and left trenchfoot, resulting 
in an increase of the veteran's combined rating from 40 
percent to 60 percent, for the period from February 1, 1998, 
through March 22, 2000. 



		
	G. H. Shufelt
Member, Board of Veterans' Appeals



 


